DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prosecution history in this application is detailed, lengthy, and addresses the first (unamended) portion of claim 1.  The 03 August 2022 Reply, however, adds several related new features that distinguish over the prior art of record including, in particular, obtaining a base layer from the exposure compensated image, wherein the base layer includes first pixel values that are an average of pixel values over a disc portion of the spherical image.
Andrus (US 2010/0195901 A1) was applied in the office action dated 18 March 2021 to address an indefinitely worded version of this base layer average value.  See [0062]-[0068] which discloses the average value of the whole/entire BASE layer but neither Andrus nor the other prior art of record discloses or suggests this refined and clearly recited element that averages the pixel values over a disc portion of the spherical image in combination with applying a transform function to each pixel value of the first pixel values to obtain a transformed base layer; subtracting the transformed base layer from the exposure compensated image to obtain a processed image, wherein the processed image includes second pixel values; and applying an inverse of the transform function to each pixel value of the second pixel values to obtain a high dynamic range (HDR) image and in further combination with the remaining elements of claim 1.
Independent claims 12 and 20 are allowable because they each recite language similar to that found allowable in claim 1.  Claims 3-11 and 14-19, 21, and 22 are allowable due to their dependency upon claims 1, 12 or 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486